Citation Nr: 1702406	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  13-31 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Birmingham, Alabama


THE ISSUE

Entitlement to a clothing allowance for the year 2012.  


REPRESENTATION

Appellant represented by:	Mike Michelocci, Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran apparently served on active duty from December 1975 to July 1997, to include service in the Persian Gulf War.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2012 rating decision by the Birmingham, Alabama Department of Veterans Affairs Medical Center (VAMC).  


FINDING OF FACT

The Veteran has affirmatively asserted that the back brace used as a prosthetic for his service-connected back disability causes wear and tear to his clothing, and there is no specific medical or lay evidence of record to the contrary.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a clothing allowance for the year 2012 due to use of a back brace are met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.  

The Veteran applied for an annual clothing allowance in relation to the brace prescribed for his service-connected back disability.  In addition to being service-connected for back strain, rated as 20 percent disabling, the Veteran is also service-connected for a hiatal hernia, rated as 10 percent disabling, and for clavicle or scapula impairment, rated as noncompensable.  

In pertinent part, 38 C.F.R. § 3.810 (a) (2015) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 3.810(a)(1)(ii)(A) (2015).  

A clothing allowance is also authorized if the Under Secretary for Health or a designee certifies that a veteran uses medication prescribed by a physician for a skin condition which is due to a service-connected disability, and causes irreparable damage to the veteran's outer garments.  See 38 C.F.R. § 3.810(a)(1)(ii)(B) (2015).  

The Veteran stated in November 2012 that after receiving a clothing allowance as a result of his back brace for several years, he was denied such for the calendar year 2012.  He was told that he was no longer eligible to receive this benefit because his provider prescribed an off the shelf (non-custom) back brace.  He argues that he was fitted to the brace at his initial visit and that the brace resulted in wear and tear to his clothing.  In fact, he had had to change his brace twice already from the wear.  He added that most of his clothing was worn down at the waist and lower back level because of the back brace belt and hard plate.  

In a September 2013 statement of the case, the Program Manager of the Prosthetic and Sensory Aids Service indicated that on September 16, 2013, the Veteran's application for benefits was reviewed.  It was noted that his back brace was issued in 2008.  The claim was denied for a variety of reasons.  It was noted that while the Veteran was service connected for a back condition and there was a brace on file for him, the brace was issued in 2008 and had exceeded the expected life expectance for the brace.  Based on manufacturer recommendations, this type of brace would need replacing within six months to one year with continued wear.  There was no discussion as to whether the Veteran's new off the shelf brace caused wear and tear.  

The Board notes that the controlling regulation pertaining to clothing allowance cited above does not require that a brace have exposed metal or even exposed plastic inserts; it simply indicates that it must tend to wear and tear clothing.  
38 C.F.R. § 3.810(a) (2015).  As the Veteran wore the back brace in 2012, along with his clothing, he is competent to state whether it resulted in wear and tear to his clothes and his affirmative statement constitutes persuasive evidence in favor of his claim.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  On the other hand, there is no indication that any qualified medical professional has made a specific assessment of whether the Veteran's back brace in 2012 actually resulted in wear and tear to his clothing.  Thus, weighing the lack of a medical finding against the Veteran's specific, competent lay assertion, the evidence is at least in equipoise concerning whether the back brace caused wear and tear to the Veteran's clothing in 2012.  Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for the award of a clothing allowance for the year 2012 for the Veteran's back brace have been met.  C.F.R. §§ 3.102, 3.810(a)(1)(ii)(A) (2015).  


ORDER

A clothing allowance for the year 2012 is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


